

 
 
 
 
Exhibit 10.1
 

MANAGEMENT AGREEMENT
 
AGREEMENT made as of the 30th day of November, 2010 among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF” or the “General Partner”),
GLOBAL DIVERSIFIED FUTURES FUND L.P., a New York limited partnership (the
“Partnership”) and SASCO ENERGY PARTNERS LLC, a Delaware limited liability
company (“Sasco” or the “Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options and forward contracts with the objective of
achieving substantial capital appreciation, such trading to be conducted
directly or through investment in CMF Sasco Master Fund L.P., a New York limited
partnership (the “Master Fund”) of which CMF is the general partner and Sasco is
the advisor; and
 
WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
“Limited Partnership Agreement”) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by the General Partner in commodity interests, including commodity
futures contracts, options, forward contracts, swaps and other derivative
instruments.  All such trading on behalf of the Partnership shall be in
accordance with the trading strategies and trading policies set forth in the
Partnership’s Prospectus and Disclosure Document dated November 25, 1998, as
supplemented (the “Prospectus”), as such trading policies may be changed from
time to time upon receipt by the Advisor of prior written notice of such change,
and pursuant to the trading strategy selected by CMF to be utilized by the
Advisor in managing the Partnership’s assets.  CMF has initially selected the
Advisor’s Energy Program (the “Program”), as described in Appendix A attached
hereto, to manage the Partnership’s assets allocated to it.  Any open positions
or other investments at the time of receipt of such notice of a change in
trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading.  The Advisor may not deviate
from the trading policies set forth in the Prospectus without the prior written
consent of the Partnership given by CMF.  The Advisor makes no representation or
warranty that the trading to be directed by it for the Partnership will be
profitable or will not result in losses.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A.  All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
either original or fax copy) of CMF, may direct any and all trades in commodity
futures and options to a futures commission merchant or independent floor broker
it chooses for execution with instructions to give-up the trades to the broker
designated by CMF, provided that the futures commission merchant or independent
floor broker and any give-up or floor brokerage fees are approved in advance by
CMF.  All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (by
either original or fax copy).
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program, as described in Appendix A attached hereto.  In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially
inaccurate.  Further, the Advisor will provide the Partnership with a current
list of all commodity interests to be traded for the Partnership’s account and
the Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written
approval.  The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly.  U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by Federal or state law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by Federal or state law or
NFA rule or order.  The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
that they will keep all such advice confidential.  Further, CMF agrees to treat
as confidential any results of proprietary accounts and/or proprietary
information with respect to the Advisor’s trading systems obtained from the
Advisor.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two business days’ prior notice
to the Advisor of any reallocations or liquidations.
 
(g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, it also being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker.
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an annual incentive fee equal to 20%
of New Trading Profits (as such term is defined below) earned by the Advisor for
the Partnership and (ii) a monthly fee for professional management services
equal to 1/6 of 1% (2% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor.
 
(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement dated as of June 15, 1998 and without regard to
further amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions or incentive fees payable as of the date of such
determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading commences, whichever is higher, and as
further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin
accounts.  Ongoing expenses will be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets.  Ongoing expenses will not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership.  No incentive fee shall be paid until after December 31, 2010,
which fee shall be based on New Trading Profits earned by the Advisor on behalf
of the Partnership.  Interest income earned, if any, will not be taken into
account in computing New Trading Profits earned by the Advisor.  If Net Assets
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there will be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another incentive fee.
 
(d) Annual incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar year or month, as the case may be, the annual
incentive fee shall be computed as if the effective date of termination were the
last day of the then current year and the monthly management fee shall be
prorated to the effective date of termination.  If, during any month, the
Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly management fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, members, directors and employees, may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, members, directors and employees shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies, accounts experiencing differing
inflows or outflows of equity, accounts which commence trading at different
times, accounts which have different portfolios or different fiscal years,
accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.
 
(c) It is acknowledged that the Advisor and/or its officers, members, employees
and directors presently act, and it is agreed that they may continue to act, as
advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
 
- 5 -
 

--------------------------------------------------------------------------------

 
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF.  The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading manager.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2011.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement upon 30 days’ notice to the Advisor if (i)
the net asset value per unit shall decline as of the close of business on any
day to $400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership; or (vii) the
Advisor fails to conform to the trading policies set forth in the Limited
Partnership Agreement or the Prospectus as they may be changed from time to
time.  At any time during the term of this Agreement, CMF may elect immediately
to terminate this Agreement if (i) the Advisor merges, consolidates with another
entity, sells a substantial portion of its assets, or becomes bankrupt or
insolvent, (ii) Todd W. Esse dies, becomes incapacitated, leaves the employ of
the Advisor, ceases to control the Advisor or is otherwise not managing the
trading programs or systems of the Advisor, or (iii) the Advisor’s registration
as a commodity trading advisor with the CFTC or its membership in the NFA or any
other regulatory authority, is terminated or suspended.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
established from time to time are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2011; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement.  The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in the NFA is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
- 6 -
 

--------------------------------------------------------------------------------

 
 
6. INDEMNIFICATION.  (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Limited Partnership
Agreement.  The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.
 
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, members, directors and employees and the term “CMF”
shall include the Partnership.
 
- 7 -
 

--------------------------------------------------------------------------------

 
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, members, directors or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in any
future prospectus will, after review and approval of such references by the
Advisor prior to the use of such prospectus in connection with the offering of
the Partnership’s units, be accurate in all material respects.
 
- 8 -
 

--------------------------------------------------------------------------------

 
 
(ii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
(iii) The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to enter into this Agreement
and to provide the services required of it hereunder.
 
(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vi) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Prospectus (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Prospectus, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Prospectus (it being understood that any hypothetical and pro forma adjustments
will not be furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
- 9 -

--------------------------------------------------------------------------------

 
 
(v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) CMF is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.  The Advisor will provide CMF with copies of any
correspondence from or to the CFTC, NFA or any commodity exchange in connection
with an investigation or audit of the Advisor’s business activities.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.
 
(b) CMF agrees for itself and the Partnership that:
 
- 10 -
 

--------------------------------------------------------------------------------

 
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA PATRIOT Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or the Partnership:
 
Ceres Managed Futures LLC
                                                522 Fifth Avenue, 14th Floor
                                                New York, New York 10036
                                               Attention:  Ms. Jennifer Magro
 
If to the Advisor:
 
Sasco Energy Partners LLC
                                                55 Greens Farms Road
                                                Westport, Connecticut 06880
                                                Attention:  Mr. Thomas K. Purdy
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
- 11 -
 

--------------------------------------------------------------------------------

 
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the NFA or, if
the NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his
award.  Judgment upon any award made by the arbitrator may be entered in any
court of competent jurisdiction.
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement.
 
16. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
including via facsimile, each of which is an original and all of which when
taken together evidence the same agreement.
 


 
[Remainder of page intentionally left blank.]
 


 

- 12 - 
 

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC
 
 
By
/s/ Walter Davis                                 
Walter Davis
President and Director

 


 
GLOBAL DIVERSIFIED FUTURES FUND L.P.
 
By:  Ceres Managed Futures LLC
                                                                                               
(General Partner)
 
 
By
/s/ Walter Davis                             
Walter Davis
President and Director

 


 
SASCO ENERGY PARTNERS LLC
 
 
By
/s/ Thomas K. Purdy                     
Thomas K. Purdy
Managing Member

 

- 13 -
 
 
 

--------------------------------------------------------------------------------

 

Appendix A
 
Energy Program
 
Types of Investments
 
The Advisor’s Energy Program will trade in energy related commodity interests
primarily consisting of exchange-traded futures and options, exchange-cleared
over-the-counter instruments and swaps.
 
Investment Strategy
 
The Advisor will utilize outright long and short positions, exchange-cleared
over-the-counter instruments, time spreads, swaps and other trading
strategies.  The Advisor intends to focus investments in long-term core
positions while simultaneously managing short-term positions, based primarily on
fundamental analysis and employing risk management principles.  The Advisor may
also utilize options in an attempt either to reduce or define trading risks.
 
In making trading decisions on behalf of clients, the Advisor will also employ a
technical analysis to help identify market trends.
 
Investment decisions will be based on an assessment of available facts and
data.  The Advisor has sole discretion to trade certain markets or refrain from
making certain trades.  The Advisor’s exercise of such discretion may result, at
times, in a failure to identify price moves and a loss of profits.  The
Advisor’s trading approach is dependent in part on the existence of certain
fundamental indicators.  There have been periods in the past where no such
market indicators were evident, and such periods may recur.
 
Effective risk management is an important aspect of the Advisor’s trading
program.  Expectation and volatility of the markets traded, and the overall
nature of client accounts, all are factors in determining the amount of equity
committed to each trade.
 


 
Past performance of the Advisor and its affiliates is not necessarily indicative
of future results, and investors must be prepared to lose all or substantially
all of their investment.
 
